Citation Nr: 1823841	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-31 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for post traumatic stress disorder (PTSD).

2. Entitlement to a compensable evaluation for costochondritis

3. Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for low back pain.

4. Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a shin disorder.

5. Entitlement to service connection for a low back disorder.

6. Entitlement to service connection for a shin disorder.

7. Entitlement to service connection for left wrist pain.

8. Entitlement to service connection for big toe pain.

9. Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.  

This matter is before the Board of Veteran's Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran and his wife testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ) in August 2016. A transcript of the hearing is associated with the claims files.

Following the August 2016 Board hearing, the Veteran submitted additional evidence, which was not accompanied by a waiver of RO review. However, since the Veteran's substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ). See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In August 2016 the Veteran testified he is in sheltered employment and would have been fired due to his service-connected disabilities, if not for this protection. Based on these records, and for reasons explained in further detail below, the Board finds that the issue of entitlement to TDIU has been raised by the record. The title page has been updated accordingly.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to an increased rating for service connected PTSD and costochondritis and entitlement to service connection for a low back disorder, a shin disorder, a left wrist and big toe disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 2007 rating decision denied service connection for low back pain. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable appellate period.

2. The evidence associated with the claims file subsequent to the September 2007 rating decision denying service connection for low back pain, is not cumulative of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

3. A September 2007 rating decision denied service connection for a shin disorder. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable appellate period.

4. The evidence associated with the claims file subsequent to the September 2007 rating decision denying service connection for a shin disorder, is not cumulative of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The September 2007 rating decision is final. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2007). 

2. New and material evidence sufficient to reopen the claim of service connection for a low back disorder has been received. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a), (c) (2017).

3. The September 2007 rating decision is final. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2007).

4. New and material evidence sufficient to reopen the claim of service connection for a shin disorder has been received. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a), (c) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). However, in light of the fully favorable decision to reopen the claims of service connection for low back disorder and service connection for a shin disorder, no further discussion of the duty to notify and assist is necessary. The underlying service connection claims need additional development and are addressed in the remand section below. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id.  

In this case, new and material evidence sufficient to reopen the claims of service connection for low back disorder and service connection for a shin disorder have been received. The RO denied service connection for low back pain and a shin disorder in September 2007, finding no evidence of continuing symptomology and no evidence of treatment for a low back disorder or a shin disorder in-service or since. The Veteran was notified of the decision and his appellate rights in September 2007. The Veteran did not appeal the decision or submit additional evidence within the applicable time period.  Therefore, the September 2007 decision became final. 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2017). 

The record in September 2007 consisted of service treatment records and statements from the Veteran. The evidence failed to show a current disease or injury, ongoing symptomology and a relationship to service. Evidence associated since the rating decision includes VA treatment, service treatment records and the Veteran's testimony and associated lay statements regarding his injuries in-service and symptoms since.  The Veteran's statements and treatment records indicate ongoing symptomology and a potential current disease or injury related to service. 

New and material evidence sufficient to reopen the claims of service connection for a low back disorder and a shin disorder have been received. The evidence provided addressed the previous unestablished facts of ongoing symptomology and a potential relationship to service. It is not redundant. Therefore, reopening of the claims for service connection for a low back disorder and service connection for a shin disorder are warranted.


ORDER

The application to reopen the claim for service connection for low back disorder is granted.

The application to reopen the claim for service connection for a shin disorder is granted. 



REMAND

The Veteran contends he is entitled to an increased rating for his service connected PTSD and costochondritis. In addition, the Veteran contends he is entitled to service connection for a low back disorder, a shin disorder, a left wrist disorder, a big toe disorder and entitlement to TDIU. The Board finds a remand is warranted for additional development.

First, VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2017). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claims. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).
In his September 2014 VA Form 9 Appeal to the Board of Veterans' Appeals the Veteran reported undergoing private treatment from several providers including a psychiatrist and behavioral specialist. Additionally, an August 2016 letter indicates the Veteran has been undergoing private PTSD treatment since September 2014 forward. Additionally, the Veteran testified in August 2016 to being seen by several different private providers prior to transferring his care to VA recently. As these identified records may be relevant to the claims on appeal, the case must be remanded so appropriate attempts can be made to obtain these outstanding records.

PTSD
Next, the Veteran and his wife testified at the August 2016 hearing that his PTSD has worsened since the most recent VA examination. The Veteran was most recently afforded a VA examination in March 2011. In August 2016 the Veteran and his wife testified to difficulty at work, school and home maintaining concentration, and focus, ongoing anger, irritability and difficulty getting along with others. See August 2016 hearing transcript. The Veteran testified to no longer driving due to experiencing flashbacks, and getting into an accident.  Additionally, the Veteran testified to experiencing suicidal and homicidal ideations. In light of the Veteran's testimony regarding a worsening of his PTSD, the Board finds that a current VA examination is warranted. 

Costochondritis
In August 2016 the Veteran testified that his service connected costochondritis has worsened since his most recent VA examination. The Veteran was most recently afforded a VA examination in March 2011. The Veteran testified to having limited movement due to tightness and pain in his chest. See August 2016 hearing transcript. Additionally, the Veteran reported limited movement and mobility in his arms due to pain and difficulty with lifting objects. VA treatment records note ongoing steroid injection treatments and therapy for pain management. In light of the Veteran's testimony regarding a worsening of his costochondritis, the Board finds that a current VA examination is warranted. 

Low back disorder
In August 2016 the Veteran testified to injuring his low back in Iraq, after falling off a fuel truck, and was seen by the unit medic directed to rest and was then on light duty for several days. See August 2016 hearing transcript. The Veteran has reported ongoing low back pain since service.  VA treatment records note ongoing complaints and treatment for low back pain and limitation of motion. The Board finds that the evidence as it stands tends to indicate that the Veteran's current low back disorder may be related to service. Therefore, a VA examination and opinion is warranted addressing the potential relationship, if any, between the Veteran's ongoing low back symptoms including pain and limitation of motion and service. 

Left wrist pain, shin disorder and big toe pain
In the Veteran's July 2011 notice of disagreement his representative contended that as a result of his service in Southwest Asia the Veteran was exposed to open burn pits, depleted uranium and environmental hazards which have impacted his ongoing arm/wrist and leg pain and overall weakness stiffness and functional impairment relating to his claims as to his left wrist pain, a shin disorder and big toe pain. The Board notes that the Veteran served in Iraq and Afghanistan during Operation Enduring Freedom and Operation Iraqi Freedom (and Iraq is included in the Southwest Asia theater of operations). The Veteran's claim has not been fully considered under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, and the RO should provide the Veteran with appropriate notice of the evidence needed to establish service connection pursuant to these provisions. Then only if warranted, any additional development should be completed. 

TDIU
Lastly, the Veteran contends he is entitled to a total disability rating due to his service connected disabilities.  A remand is necessary to provide proper notice and any additional development as to TDIU. At times during the appeal, the Veteran reported being unable to work, and has more recently claimed he has sheltered employment due to his service-connected disabilities. In August 2016 testimony the Veteran reported he has sheltered employment. Personnel records note in August 2016 the Veteran took 174 hours of sick and annual leave and 31 hours of leave without pay during the 2016 calendar year. The Veteran and his wife testified that he is often missing work, due to his PTSD and migraines and his supervisor has told him he would have been fired if not for him being provided accommodations and allowances.  The Board has found that a claim for TDIU is part of the pending increased rating claims, and the Veteran was not previously sent a notification letter in compliance with 38 U.S.C. § 5103 (a) (West 2012) and 38 C.F.R. § 3.159(b) (2017). Therefore, on remand the Veteran should be provided with proper notice of the evidence necessary to substantiate a claim of entitlement to TDIU. Further, any additional development should be completed and the Veteran should be given the opportunity to provide documentation that his position is sheltered employment, and thus considered marginal employment under 38 C.F.R. § 4.16.  

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding medical records. Specifically, the Veteran reported undergoing private PTSD treatment from September 2014 forward, and being seen by several private providers prior to solely establishing care at VA in 2016. All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Provide the Veteran with appropriate notice of VA's duties to notify and to assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU. Additionally, provide notice as the criteria required to substantiate a claim based on Persian Gulf War service under  38 U.S.C. § 1117 and 38 C.F.R. § 3.317 for service connection claims.

3. After completing the development above in directive number 1, schedule the Veteran for a VA examination in order to determine the current severity of his service-connected PTSD. The examiner shall review the Veteran's claims file, and review any additional treatment records associated with the claims file since the last examination and revisit all prior opinions provided. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report. 

The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. The Veteran and his wife testified in August 2016 to increased PTSD symptomology including suicidal/homicidal ideations, increased anger, irritability and violence, avoiding driving due to flashbacks, and difficulty concentrating and focusing at school and work due to his PTSD.

4. Schedule the Veteran for a VA examination in order to determine the current severity of his service connected costochondritis. The examiner shall review the Veteran's claims file, and review any additional treatment records associated with the claims file since the last examination and revisit all prior opinions. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report. 

The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. The Veteran and his wife testified in August 2016 to increased symptomology including increased pain and soreness, limited movement in his upper extremities and use of steroid injections, physical therapy and ongoing medication .

5. After completing the development above in directives 1 and 2, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of his low back pain and limitation of motion. After reviewing the claims file and examining the Veteran the examiner is asked to answer the following questions:

a. Identify all low back disorders.

b. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's low back disorder is related to active service?

Review of the entire claims file is required. The examiner should consider the Veteran's contentions that his symptoms of low back pain, weakness, stiffness and limitation of motion began in-service while stationed in Iraq after a fall and have continued since. See August 2016 hearing transcript.  The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

6. Thereafter, readjudicate the issues on appeal, and complete any additional development warranted. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


